Case 1:20-cv-24342-RNS Document 24 Entered on FLSD Docket 03/08/2021 Page 1 of 5




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS


   PAYRANGE, INC.                                     )
                                                      )
                      Plaintiff,                      )
                                                      )
   v.                                                 )
                                                      )
   KIOSOFT TECHNOLOGIES, LLC and                      )
   TECHTREX, INC.,                                    )
                                                      )
                      Defendants.                     )
                                                      )
                                                      )


                  MOTION TO APPEAR PRO HAC VICE,
             CONSENT TO DESIGNATION, AND REQUEST TO
  ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILINGS REGARDING
                        BRYON WASSERMAN

          In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves (1) for the admission pro hac vice of Bryon Wasserman, of Ice

  Miller LLP, for purposes of appearance as co-counsel on behalf of Defendants KioSoft

  Technologies, LLC and TechTrex, Inc. in the above-styled case only, and (2), pursuant to Rule 2B

  of the CM/ECF Administrative Procedures, to permit Bryon Wasserman to receive electronic

  filings in this case. In support of this motion, the undersigned states as follows:

          1.         Bryon Wasserman is not admitted to practice in the Southern District of Florida.

  He is a member in good standing of the Bars of the State of California, State of Pennsylvania,




  4810-4192-4831.1
Case 1:20-cv-24342-RNS Document 24 Entered on FLSD Docket 03/08/2021 Page 2 of 5




  District of Columbia, Central District of California, Eastern District of Pennsylvania and Court of

  Appeals for the Federal Circuit.

          2.         Movant, John A. Camp, of the law firm of Ice Miller LLP, 7300 Biscayne

  Boulevard, Suite 200, Miami, Florida 33138, (305) 341-9055, is a member in good standing of the

  Florida Bar and the United States District Court for the Southern District of Florida, maintains an

  office in this State for the practice of law, and is authorized to file through the Court’s electronic

  filing system. Movant consents to be designated as a member of the Bar of this Court with whom

  the Court and opposing counsel may readily communicate regarding the conduct of the case, upon

  whom filings shall be served, who shall be required to electronically file and serve all documents

  and things that may be filed and served electronically, and who shall be responsible for filing and

  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

  of the CM/ECF Administrative Procedures.

          3.         In accordance with the local rules of this Court, payment of this Court’s $200

  admission fee has been made on Bryon Wasserman’s behalf. A certification in accordance with

  Rule 4(b) is attached hereto.

          4.         Bryon Wasserman, by and through designated counsel and pursuant to Section 2B,

  Southern District of Florida, CM/ECF Administrative Procedures, hereby requests the Court to

  provide      Notice    of   Electronic   Filings   to   him   at   the   following      e-mail   address:

  Bryon.Wasserman@icemiller.com.

          5.         A proposed order granting the requested relief is attached hereto.

          WHEREFORE, John A. Camp moves this Court to enter an order permitting Bryon

  Wasserman to appear before this Court on behalf of KioSoft Technologies, LLC and TechTrex,




                                                      2
  4810-4192-4831.1
Case 1:20-cv-24342-RNS Document 24 Entered on FLSD Docket 03/08/2021 Page 3 of 5




  Inc. for all purposes relating to the proceedings in the above-styled matter and directing the Clerk

  to provide notice of electronic filings to Bryon Wasserman at Bryon.Wasserman@icemiller.com.

                                      CONSENT TO DESIGNATION

          I hereby consent to the foregoing designation.

   Dated: March 8, 2021                        Respectfully submitted,

                                               /s/ John A. Camp
                                               John A. Camp
                                               Florida Bar Number 848115
                                               Email: John.Camp@icemiller.com
                                                        Esther.Rocco@icemiller.com
                                               ICE MILLER LLP
                                               7300 Biscayne Boulevard, Suite 200
                                               Miami, Florida 33138
                                               Telephone: (305) 341-9055

                                               Attorneys for Defendants KioSoft Technologies,
                                               LLC and TechTrex, Inc.




                                                   3
  4810-4192-4831.1
Case 1:20-cv-24342-RNS Document 24 Entered on FLSD Docket 03/08/2021 Page 4 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF. I also certify that the foregoing document is being served this day on

  all counsel of record or pro se parties identified on the attached Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                   s/ John A. Camp
                                                   Attorney




                                                   4
  4810-4192-4831.1
Case 1:20-cv-24342-RNS Document 24 Entered on FLSD Docket 03/08/2021 Page 5 of 5




                                           SERVICE LIST

                     PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                    Case No.: 1:20-cv-24342-RNS
                        United States District Court, Southern District of Florida

   Joseph R. Englander                                James C. Yoon (PHV)
   FOWLER WHITE BURNETT                               Ryan R. Smith (PHV)
   1395 Brickell Avenue, 14th Floor                   Jamie Y. Otto (PHV)
   Miami, Florida 33131                               George Edward Powell III (PHV)
   Telephone: (305) 789-9259                          Neil N. Desai (PHV)
   Facsimile: (305) 728-7559                          WILSON SONSINI GOODRICH & ROSATI
   Email: jenglander@fowler-white.com                 Professional Corporation
                                                      650 Page Mill Road
   Counsel for Plaintiff PayRange Inc.                Palo Alto, CA 94304-1050
                                                      Telephone: (650) 493-9300
   VIA CM/ECF                                         Facsimile: (650) 565-5100
                                                      Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                      jotto@wsgr.com, epowell@wsgr.com,
                                                      ndesai@wsgr.com

                                                      VIA CM/ECF




                                                  5
  4810-4192-4831.1
